DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the reply filed 9/23/22, Applicant has amended claims 1, 4, 11, 14, 18, 19, 26 and 28, cancelled claims 5 and 29, and added claims 31 and 32.  Independent claims 1, 11, 18 and 26 have been amended to recite: “wherein the first set of DMRSs and the second set of DMRSs are allocated in a staggered configuration such that the first set of DMRSs occupy a first DMRS symbol and the second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol.”  The amendment is addressed below in view of the previously cited prior art in conjunction with the newly cited reference to Ren et al. U.S. Pat. App. Pub. No. 2020/0007303.
Further, in view of the amendment to claims 14 and 19, the rejection under 35 U.S.C. 112(b) has been overcome and is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 11-14, 18, 19, 26-28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. U.S. Patent App. Pub. No. 2019/0268904 in view of Ren U.S. Patent App. Pub. No. 2020/0007303.
Regarding claim 1, Miao discloses a method of wireless communication comprising: receiving, at a user equipment (UE) from a network entity or a second UE, multiple demodulation reference signals (DMRSs) including a first set of DMRSs allocated to a first DMRS symbol and a first subset of subcarriers and a second set of DMRSs allocated to a second DMRS symbol and a second subset of subcarriers (see Fig. 22, DMRS @ symbols #2 and #11), receiving from the network entity or the second UE, a phase tracking reference signal (PTRS) associated with the multiple DMRSs (PTRS – Fig. 22), and performing channel and phase noise estimation based on the multiple DMRSs and the PTRS (see ¶ [0231]).
Miao does not expressly disclose that the first set of DMRSs and the second set of DMRSs are allocated in a staggered configuration such that the first set of DMRSs occupy a first DMRS symbol and the second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol.
Ren discloses a DMRS allocation in a staggered configuration where a first set of DMRSs occupy a first symbol (i.e. First DMRS Port group – Fig. 16), and a second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol (Fourth DMRS port group – Fig. 16).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a DMRS allocation using the staggered configuration of Ren, in the method of Miao, as this configuration allows for ports to be evenly distributed in frequency domain with a high density, which ensures high channel estimation accuracy, and mapping each port to only one symbol provides that phase noise impact is avoided, which may be used in a high-frequency scenario (see Ren ¶ [0310]).
Regarding claim 2, in the proposed combination, Miao discloses that a number of antenna ports are supported for various DMRS configurations (¶ [0215]), the first set of DMRSs may be associated with a first antenna port associated with a CDM group and the second set of DMRSs is included in a second CDM group configured for the UE (see Fig. ¶¶ [0237]- [0238, Fig. 21]), and Ren also discloses that a same time-frequency resource is multiplexed in a CDM manner for DMRSs corresponding to DMRS ports in each DMRS port group (see ¶ [0311]).
Regarding claim 4, in the proposed combination, Miao further discloses that the PTRS is allocated to one or more symbols subsequent to the first DMRS symbol and to one or more subcarriers of the first subset (see Fig. 22), and wherein the first set of DMRSs is associated with an antenna port having a lowest index of a plurality of antenna ports configured to receive DMRS at the UE (see Fig. 22, ¶ [0156]).
Regarding claim 6, in the proposed combination, Miao further discloses one or more symbols allocated PTRS are also subsequent to the second DMRS symbol (i.e. symbols # 12-14 – see Fig. 22).
Regarding claim 7, in the proposed combination, Miao further discloses that one or more symbols subsequent to the first symbols include a first set of symbols between the first DMRS symbol and the second DMRS symbol and a second set of symbols subsequent to the second DMRS symbol (Fig. 22).
Regarding claim 11, Miao discloses an apparatus configured for wireless communication (i.e. UE 102 – Fig. 1), the apparatus comprising: at least one processor (202 – Fig. 2); and a memory coupled to the processor (204), wherein the processor is configured to, when executing instructions stored in the memory, cause the apparatus to: receive, from a network entity or a second UE, multiple demodulation reference signals (DMRSs) including a first set of DMRSs allocated to a first DMRS symbol and a first subset of subcarriers and a second set of DMRSs allocated to a second DMRS symbol and a second subset of subcarriers (see Fig. 22, DMRS @ symbols #2 and #11); receive from the network entity or the second UE, a phase tracking reference signal (PTRS) associated with the multiple DMRSs (PTRS – Fig. 22); and perform channel and phase noise estimation based on the multiple DMRSs and the PTRS (see ¶ [0231]).
Miao does not expressly disclose that the first set of DMRSs and the second set of DMRSs are allocated in a staggered configuration such that the first set of DMRSs occupy a first DMRS symbol and the second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol.
Ren discloses a DMRS allocation in a staggered configuration where a first set of DMRSs occupy a first symbol (i.e. First DMRS Port group – Fig. 16), and a second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol (Fourth DMRS port group – Fig. 16).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a DMRS allocation using the staggered configuration of Ren, in the apparatus of Miao, as this configuration allows for ports to be evenly distributed in frequency domain with a high density, which ensures high channel estimation accuracy, and mapping each port to only one symbol provides that phase noise impact is avoided, which may be used in a high-frequency scenario (see Ren ¶ [0310]).
Regarding claim 12, in the proposed combination, Miao further shows that the first DMRS and the second DMRS are consecutive symbols (i.e. Double symbol – see Fig. 16).
Regarding claim 13, in the proposed combination, Miao further shows that the first DMRS and the second DMRS are non-consecutive symbols (see Figs. 21-23).
Regarding claim 14, in the proposed combination, Miao further shows that the PTRS is allocated to a first set of symbols between the first DMRS symbol and the second DMRS symbol and to one or more subcarriers of the first subset of subcarriers and allocated to a second set of symbols subsequent to the second DMRS symbol and to one or more subcarriers of the second subset of subcarriers (i.e. see Fig. 22).
Regarding claim 18, Miao discloses a method of wireless communication comprising: transmitting, to a user equipment (UE) from a transmitting node, multiple demodulation reference signals (DMRSs) including a first set of DMRSs allocated to a first DMRS symbol and a first subset of subcarriers and a second set of DMRSs allocated to a second DMRS symbol and a second subset of subcarriers (see Fig. 22, DMRS @ symbols #2 and #11), transmitting to the UE, a phase tracking reference signal (PTRS) associated with the multiple DMRSs (PTRS – Fig. 22), and receiving a channel estimation from the UE as performed in NR and 5G networks (¶ [0029]), the channel estimation based on the multiple DMRSs and the PTRS (see ¶ [0231]).
Miao does not expressly disclose that the first set of DMRSs and the second set of DMRSs are allocated in a staggered configuration such that the first set of DMRSs occupy a first DMRS symbol and the second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol.
Ren discloses a DMRS allocation in a staggered configuration where a first set of DMRSs occupy a first symbol (i.e. First DMRS Port group – Fig. 16), and a second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol (Fourth DMRS port group – Fig. 16).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a DMRS allocation using the staggered configuration of Ren, in the method of Miao, as this configuration allows for ports to be evenly distributed in frequency domain with a high density, which ensures high channel estimation accuracy, and mapping each port to only one symbol provides that phase noise impact is avoided, which may be used in a high-frequency scenario (see Ren ¶ [0310]).
Regarding claim 19, in the proposed combination, Miao shows that the PTRS is allocated to a first set of symbols between the first DMRS symbol and the second DMRS symbol and to one or more subcarrier of the first subset of subcarriers and allocated to a second set of symbols subsequent to the second DMRS symbol and to one or more subcarrier of the second subset of subcarriers (see Fig. 22).
Regarding claim 26, Miao discloses an apparatus configured for wireless communication (i.e. network entity 104 or sidelink UE 102 ¶ [0210] – see Fig. 1), the apparatus comprising: at least one processor (202 – Fig. 2); and a memory coupled to the processor (204), wherein the processor is configured to, when executing instructions stored in the memory, cause the apparatus to: initiate transmission to a user equipment (UE), of multiple demodulation reference signals (DMRSs) including a first set of DMRSs allocated to a first DMRS symbol and a first subset of subcarriers and a second set of DMRSs allocated to a second DMRS symbol and a second subset of subcarriers (see Fig. 22, DMRS @ symbols #2 and #11); initiate transmission, to the UE, of a phase tracking reference signal (PTRS) associated with the multiple DMRSs (PTRS – Fig. 22); and receive a channel estimation from the UE as performed in NR and 5G networks (¶ [0029]), the channel estimation based on the DMRSs and the PTRS (see ¶ [0231]).
Miao does not expressly disclose that the first set of DMRSs and the second set of DMRSs are allocated in a staggered configuration such that the first set of DMRSs occupy a first DMRS symbol and the second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol.
Ren discloses a DMRS allocation in a staggered configuration where a first set of DMRSs occupy a first symbol (i.e. First DMRS Port group – Fig. 16), and a second set of DMRSs occupy a second DMRS symbol distinct from the first DMRS symbol (Fourth DMRS port group – Fig. 16).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a DMRS allocation using the staggered configuration of Ren, in the apparatus of Miao, as this configuration allows for ports to be evenly distributed in frequency domain with a high density, which ensures high channel estimation accuracy, and mapping each port to only one symbol provides that phase noise impact is avoided, which may be used in a high-frequency scenario (see Ren ¶ [0310]).
Regarding claim 27, in the proposed combination, Miao further discloses that the PTRS is allocated to one or more symbols subsequent to the second DMRS symbol and to one or more subcarriers of the second subset (see Fig. 22).
Regarding claim 28, in the proposed combination, Miao further discloses that the first set of DMRSs is associated with an antenna port having a lower index than an antenna port associated with the second set of DMRSs in accordance with NR standards (see Figs. 21-23), and wherein the second set of DMRSs is associated with an antenna port having a lowest index of a plurality of antenna ports configured to receive DMRSs at the UE (see Fig. 22, ¶ [0156]).
Regarding claim 31, in the proposed combination, Ren further discloses that the first subset of subcarriers is one of even subcarriers or odd subcarriers (i.e. even for First DMRS port group – Fig. 16), and the second subset of subcarriers is the other of the even subcarriers or the odd subcarriers (i.e. odd for Fourth DMRS port group – Fig. 16).
Regarding claim 32, in the proposed combination, Ren further discloses shows that there is no overlap between the first set of the DMRSs (i.e. First DMRS port group) and the second set of DMRSs (i.e. odd for Fourth DMRS port group) on any DMRS symbol (see Fig. 16).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Ren et al., as applied to claim 1 above, and further in view of Chen et al. U.S. Patent App. Pub. No. 2022/0022238. 
Regarding claim 3, Miao discloses in combination with Ren disclose a method of wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not expressly disclose combining a first antenna port associated with the first set of DMRSs and a second antenna port associated with the second set of DMRSs into a single virtual port, wherein the channel and phase noise estimation is performed using the single virtual port.
Chen discloses combining different DMRS port groups so that demodulation is performed according to the combined channels to obtain the data transmitted by the network device (see ¶ [0128]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ combining of DMRS ports to perform channel estimation and demodulation, as suggested by Chen, in the method of Miao and Ren, where DMRS is associated with PT-RS phase noise estimation, to provide for data detection when different DMRS port groups correspond to the same data (¶ [0173]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Ren et al., as applied to claim 4 above, and further in view of Zhang et al. U.S. Patent App. Pub. No. 2020/0076647.
Regarding claim 8, Miao in combination with Ren disclose a method of wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not expressly disclose that performing the channel and phase noise estimation involves interpolating a phase between resource elements of the first set of DMRSs and the second set of DMRSs.
Zhang discloses that phase noise of a symbol with not PTRS is obtained by performing interpolation using symbols on both the left and right side of the current symbol (¶ [0222]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use interpolation to perform channel and phase noise estimation between resource elements of the first and second sets of DMRSs, as suggested by Zhang, in the method of Miao and Ren, in order to provide for channel and phase noise estimation of those symbols.
Claims 9, 10, 20, 21, 23, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Ren et al., as applied above, and further in view of Zhang et al. U.S. Patent App. Pub. No. 2019/0296876.
Regarding claims 9 and 10, Miao in combination with Ren disclose a method of wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not expressly disclose that the PTRS includes a non-zero power (NZP) PTRS allocated to a first subset of the one or more symbols and a zero power (ZP) PTRS allocated to a second subset of the one or more symbols. 
Zhang '876 discloses the use of both NZP and ZP PTRS (¶ [0049], Table 4).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a NZP PTRS for a subset of symbols and employ a ZP PTRS for a subset of symbols, as suggested by Zhang '876, in the method of Miao and Ren, as use of ZP for some PTRS may reduce interference with other users.
Further regarding claim 10, in the proposed combination, Miao further discloses that the PTRS are associated with a physical sidelink shared channel (PSSCH) between UEs (¶ [0223]).
Regarding claim 20, Miao in combination with Ren disclose a method of wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not expressly disclose that the PTRS includes a non-zero power (NZP) PTRS allocated to a first subset of the first set of symbols and to one or more subcarriers of the first subset of subcarriers, and a zero power (ZP) PTRS allocated to a second subset of symbols of the first set of symbols and to one or more subcarriers of the second subset of subcarriers. 
Zhang '876 discloses the use of both NZP and ZP PTRS (¶ [0049], Table 4).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a NZP PTRS for a subset of symbols and employ a ZP PTRS for a subset of symbols, as suggested by Zhang '876, in the method of Miao and Ren, as use of ZP for some PTRS may reduce interference with other users.
Regarding claim 21, in the proposed combination, Zhang '876 further discloses the use of downlink control information (DCI) to the UE, the DCI including a field indicating that the ZP PTRS is associated with multiple subsets of subcarriers, wherein the transmitting node comprises a network entity (see ¶¶ [0039], [0049]-[0050], Table 4).
Regarding claim 23, in the proposed combination, Zhang '876 further discloses the use of a sidelink control channel (PSCCH), wherein the transmitting node comprises a second UE (¶ [0061]), and further teaches that the ZP PTRS is associated with multiple subsets of subcarriers which is conveyed using a PT-RS antenna ports indicator (see ¶¶, [0049]-[0050], Table 4).
Regarding claim 25, Miao in combination with Ren disclose a method of wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not expressly disclose that DCI transmitted to the UE from a network entity indicates that a zero power (ZP) PTRS is associated with multiple subsets of subcarriers. 
Zhang '876 discloses the use of downlink control information (DCI) from a network entity to the UE, the DCI including a field indicating that the ZP PTRS is associated with multiple subsets of subcarriers (see ¶¶ [0039], [0049]-[0050], Table 4).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ DCI indicating ZP PTRS, as suggested by Zhang '876, in the method of Miao and Ren, as use of ZP for some PTRS may reduce interference with other users.
Regarding claim 30, Miao in combination with Ren disclose an apparatus for wireless communication with a UE that receives DMRSs and a PTRS, as described above, but do not expressly disclose that the PTRS includes a non-zero power (NZP) PTRS allocated to a first subset of the one or more symbols and a zero power (ZP) PTRS allocated to a second subset of the one or more symbols, where the first subset of the one or more symbols and the second subset of the one or more symbols are fixed across the one or more second subset of subcarriers. 
Zhang '876 discloses the use of both NZP and ZP PTRS (¶ [0049], Table 4).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a NZP PTRS for a subset of symbols and employ a ZP PTRS for a subset of symbols, as suggested by Zhang '876, in the method of Miao and Ren, as use of ZP for some PTRS may reduce interference with other users.  Further, in the proposed combination, symbols of the one or more symbols after the second DMRS are fixed across the one or more of the second subset of subcarriers (i.e. see symbols 11-13 – Miao, Fig. 22). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Ren et al., as applied to claim 14 above, and further in view of Cha et al. U.S. Patent App. Pub. No. 2019/0273544.
Regarding claim 15, Miao in combination with Ren disclose an apparatus configured for wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not expressly disclose receiving a first higher layer parameter associated with the first set of DMRSs and a second higher layer parameter associated with the second set of DMRSs, wherein the first higher layer parameter indicates an offset of the first set of symbols, and wherein the second higher layer parameter indicates an offset of the second set of symbols.
Cha discloses introducing offset parameters for positions of reference signals which are provided to a UE via higher layer signaling (see ¶¶ [0334]-[0336], Fig. 13).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide offsets of positions of reference signals to a UE indicating via higher layer signaling, as suggested by Cha, in the apparatus of Miao and Ren, as it allows for flexible resource configuration to support changing data transmission requirements (¶ [0256]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Ren et al., as applied to claim 14 above, and further in view of Molés Cases et al. U.S. Patent App. Pub. No. 2019/0215118.
Regarding claim 16, Miao in combination with Ren disclose an apparatus for wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not disclose selecting first and second predetermined values from predetermined values stored in memory based on a configuration of the DMRSs or one or more combs used to communicate the DMRSs, wherein an offset of the first set of symbols is based on the first predetermined value, and an offset of the second set of symbols is based on the second predetermined value.
Molés Cases discloses use of predetermined values for offset parameters at set positions based on a DM-RS configuration type (¶ [0201]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for offsets based on predetermined values, as suggested by Molés Cases, in the apparatus of Miao and Ren, to allow the UE and transmitter to coordinate resource usage based on a selected configuration.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Ren et al., as applied to claim 14 above, and further in view of Akkarakaran et al. U.S. Patent App. Pub. No. 2018/0091350.
Regarding claim 17, Miao in combination with Ren disclose an apparatus configured for wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not expressly disclose that the first set of symbols and the second set of symbols do not include one or more symbols allocated to a direct current (DC) tone.
Akkarakaran discloses avoiding collisions with the DC tone for DMRS and/or PTRS transmissions (see ¶ [0079]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide symbols for DMRS/PTRS that do not include symbols allocated to a DC tone, as suggested by Akkarakaran, in the apparatus of Miao and Ren, as it is desirable to avoid DMRS/PTRS transmission on the DC tone as those frequencies may be compromised by a DC offset within the receiver (see ¶ [0079]).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Ren et al. and Zhang et al. U.S. Patent App. Pub. No. 2019/0296876, as applied to claim 20 above, and further in view of Molés Cases et al.
Regarding claims 22 and 24, Miao in combination with Ren and Zhang '876 disclose a method of wireless communication where a UE receives DMRSs and a PTRS, as described above, but do not disclose that an offset of the second subset of the first set of symbols or an offset of the second subset of the second set of symbols is based on stored predefined values.
Molés Cases discloses use of predefined values for offset parameters based on a DM-RS configuration type (¶ [0201]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for offsets based on predetermined values, as suggested by Molés Cases, in the method of Miao, Ren and Zhang '876, to allow the UE and transmitter to coordinate resource usage based on a set configuration.
Further regarding claim 24, in the proposed combination, Zhang '876 discloses a physical sidelink shared channel (PSSCH) where the transmitting node comprises a second UE (¶ [0061]), and Miao discloses that DMRS and PTRS are associated with a PSSCH (¶¶ [0164]-[0165]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yin et al. U.S. PG Pub. No. 2018/0192416 disclose RS multiplexing of 2 UEs with different RS patterns using different subcarriers and distinct symbols (see Fig. 19).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/2/2022